Citation Nr: 1625294	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-24 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection.  

The Veteran seeks service connection for a back disorder that he asserts arose during his active duty service.  Specifically, the Veteran asserts the following: he fell off a truck while he was stationed at a missile base in Elum, Germany, and was treated at the base hospital; he was treated at the base hospital at Fort Polk, LA; and, he began receiving treatment for his back condition at the Shreveport VA medical center in either 1978 or 1979.

The Board notes that the RO was unable to locate the Veteran's original claims folder and "rebuilt" the folder.  The RO sent out a notification in October 2011 and asked the Veteran to provide any documents he may have including medical statements, letters and applications.  The Board also notes that the Veteran's service treatment records (STRs) only contain the induction and separation examinations.  In addition, Virtual VA only contains medical records from Shreveport VA medical center dated between August 2008 and January 2014.  In a case such as this where STRs are unavailable through no fault of the Veteran's, there is a heightened obligation for VA to assist in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened).  The heightened duty includes the obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

VA is also obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Shreveport VA medical records show that the Veteran underwent an MRI examination and was diagnosed with moderate central spinal stenosis at L4-5-S1 due to a combination of degenerative spondylotic changes and underlying developmental spinal canal stenosis.  Thus, the Veteran has a current disability.  In light of the Veteran's current disability, assertions regarding service connection and a lack of STRs and VA medical records, the Board finds that a medical examination is necessary.  

Additionally, on remand, the RO should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to locate and associate with the claims file the missing medical records.  The RO should also contact the Shreveport VA medical center to attempt to obtain medical records 1978 or 1979.


Accordingly, the case is REMANDED for the following actions:


1. Obtain all pertinent medical records from the Shreveport VA medical center prior to August 2008 and since January 2014, and any associated outpatient clinic, not already associated with the record.  If any records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.   Cuevas v. Principi, 3 Vet. App. 542 (1992).

2. Contact the NARA, the JSRRC, and /or any other appropriate facility to request the Veteran's service treatment records.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested service treatment records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.   Cuevas v. Principi, 3 Vet. App. 542 (1992).

3. Following completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any back disorder.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).

The examiner should provide an opinion concerning the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disorder is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.


4. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


